Case 2:20-cv-05027-CBM-AS Document 58-6 Filed 04/13/21 Pagelof8 Page ID #:1244

GUERRERO DECLARATION
Case 2:20-cv-05027-CBM-AS Document 58-6 Filed 04/13/21 Page 2of8 Page ID #:1245

—_

DECLARATION OF ANDREW GUERRERO

I, ANDREW GUERRERO, declare and state as follows:

these facts, I could and would do so competently.

2. Iam a resident of Burbank in Los Angeles County, where I work as a life coach.

oOo Oo NIN DH OHO EF BH N

bm mm
No —- &

officers began firing kinetic projectiles at the protestors.

vee ee
SI Nn a Se WH

photographs depicting my injuries.

—
oO

I declare under penalty of perjury under the laws of the United States and the

—
\o

State of California that the foregoing is true and accurate.

Executed on April 6, 2021 in Burbank, California.

fa f-=

ANDREW GUERRERO

NY WN
-_ =—6S

 

N
N

 

N NO NY NY NY WN
ao rN Nn vA FP W

1. I have personal knowledge of the facts stated below and if called upon to testify to

3. On August 26, 2020, I attended a peaceful protest in downtown Los Angeles
following the police killing of Jacob Blake. The march proceeded into the 3“ Street tunnel
underpass where we were stopped by Los Angeles Police Department (LAPD) officers.
LAPD officers blocked both exits to the tunnel and set up skirmish lines. After kettling
our group inside the tunnel and without providing any opportunity to disperse, the

4. ALAPD officer shot me in the leg with less-lethal munitions, injuring my left shin
and calf. I had to take off work for three days to recover and used a crutch to walk for one
week. The injury took approximately 6 months to fully heal and a scar remains on the

date of this declaration. Attached hereto as Exhibits 19- 12 are true and correct

 

-1-
DECLARATION OF ANDREW GUERRERO

 

 
Case 2:20-cv-05027-CBM-AS Document 58-6 Filed 04/13/21 Page 3of8 Page ID #:1246

EXHBIT 10
tN
st
N
ct
+
QO
®
oS)
O
oO
co
—
oO
t+
(|

 
Case 2:20-cv-05027-CBM-AS Document 58-6 Filed 04/13/21 Page5of8 Page ID #:1248

EXHIBIT 11
Case 2:20-cv-05027-CBM-AS Document 58-6 Filed 04/13/21 F #8 Page ID #:1249

 
Case 2:20-cv-05027-CBM-AS Document 58-6 Filed 04/13/21 Page 7of8 Page ID #:1250

EXHIBIT 12
Ag 3 ne os

 

ee yn Ss
ee ek
